Broyles, C. J.,
concurring specially. The sole assignment of error in the bill of exceptions is based on the judgment modifying the original sentence imposed on the defendant. It clearly appears that the modification of the sentence was not injurious, but beneficial, to the accused. It being well settled that a plaintiff in error must show, not only error, but prejudicial error, the present assignment of error is without merit, and the judgment overruling the motion for new trial should be affirmed.